ORDER

PER CURIAM.
Defendant, Dominic Hogg, appeals from the judgment entered on a jury verdict finding him guilty of statutory rape in the second degree, in violation of Section 566.034 RSMo (2000). The trial court found defendant to be a persistent offender and sentenced him to twelve years imprisonment, to be served consecutively to sentences imposed in two other cases.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).